DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2014/0190548 A1) in view of Nagata et al. (US 2007/0235077 A1) in view of Nath et al. (US 4,590,327 A).
Regarding claims 1, 4 and 5, Kase discloses on figures 1-4 solar cell module (Abstract), comprising:
two solar cells [10], which are first solar cell and second solar cell [10], adjacent to each other in a direction [x] parallel to a light-receiving surface of the solar cell module [1] (¶0026);
a tab line [11] (wiring member [11], ¶0026) which is disposed on a front surface of the first solar cell [10] and a back surface of the second solar cell [10], and electrically connects the two solar cells; and
a first and second bonding member [12] (resin adhesive layer [12], Fig 4, ¶0038), the first bonding member [12] (resin adhesive layer [12] on front surface, Fig 4) bonding the tab line [11] to the first solar cell [10] and the second bonding member [12] (resin adhesive layer [12] on the rear surface, 
the first solar cell [10] includes a bus bar electrode [31b] on the front surface and the second solar cell [10] includes a bus bar electrode [32b] on the back surface (Figs 2-4), the bus bar electrodes [31b] and [32b] extending in a longitudinal direction [x] of the tab line [11] and being configured to transfer electric charges from received light to the tab line [11] (Fig 2, ¶0031-0032), the bus bar electrode [31b] of the first solar cell having a front face (outer face of electrode [31b], Fig 4) and a back face (inner face of electrode [31b], Fig 4) opposite to the front face and the back face facing the first solar cell and the bus bar electrode [32b] of the second solar cell having a front face (outer face of electrode [32b], Fig 4) and a back face (inner face of electrode [32b], Fig 4) opposite to the front face and the back face facing the second solar cell,
the first bonding member [12] bonds the tab line [11] to the first solar cell [10] by bonding a first face of the tab line [11] (inner face of tab line [11], Fig 4) to the bus bar electrode [31b] included in the first solar cell [10], the first face of the tab line [11] facing the front face of the bus bar electrode [31b] included in the first solar cell (¶0038), and the second bonding member [12] bonds the tab line [11] to the second solar cell [10] by bonding a second face (inner face, Fig 4) of the tab line [11] opposite to the first face to the front face of the bus bar electrode [32b] included in the second solar cell [10] (¶0038, Figs 2-4), the second face of the tab line [11] facing the front face of the bus bar electrode [32b] included in the second solar cell (Fig 4)
the bonding strength between the tab line [11] and at least one of the two solar cells [10] in a first edge area on a side electrically connected with the other of the two solar cells by the tab line [11] is lower than bonding strength between the tab line [11] and the at least one of the two solar cells in a central area since the resin members [12] are formed closer to the center of the solar cell than at the edge of the solar cell (Figs 2-3, ¶0047),
the first and second bonding members [12] are electrically conductive (¶0039).
The reference fails to teach that bonding members [12] are longer than the bus bar electrodes since the reference fails to disclose the length of the bonding members.
Nagata discloses a solar cell module analogous to the solar cell module of Kase (Abstract). Nagata teaches that the solar cell module comprises a solder fillet [19] that directly corresponds to the bonding members of Kase since the solder fillet [19] bonds a connection tab [7] to the bus bar electrodes [2] (¶0080). The reference teaches that the bonding member [19] has a shorter length than the bus bar electrodes [2a] (Fig 5). The length of the bonding member [19] is suitable for the intended purpose as the length of the bonding member of Kase. Absent any evidence of unexpected results, it would have been obvious to one having ordinary skill in the art to include the length of the bonding member of Nagata as the length of the bonding member of Kase such that the bonding members are shorter than their respective bus bar electrodes since applying a known technique to a known device ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection D.

Nath discloses on figure 5 a solar cell analogous to each of the solar cells of Kase (Abstract). The solar cell includes bus bar [32] that directly corresponds to the bus bar of Kase, wherein finger electrodes [28] extend from the bus bar (Col 14:63-Col 15:4). The bus bar [32] reads on the bus bar of the instant claim, wherein a resistance per unit length of the bus bar electrode in the first edge area is lower than a resistance per unit length of the bus bar electrode in the central area and a resistance per unit length of a portion of the bus bar electrode closer to the central area is lower than a resistance per unit length of a portion of the bus bar electrode farther from the central area opposite to the first area since the bus bar electrode [32] in a first edge of the solar cell has an inversely tapered shape gradually wider toward the central area in a plan view (Fig 5). Please see diagram below.

    PNG
    media_image1.png
    516
    875
    media_image1.png
    Greyscale








.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2014/0190548 A1) in view of Nagata et al. (US 2007/0235077 A1) in view of Nath et al. (US 4,590,327) as applied to claims 1, 4, 5 above and in further view of Jin (US 2012/0318345 A1).
	Regarding claim 6, modified Kase discloses all of the claim limitations as set forth above.
	However, modified Kase does not disclose: 
wherein on each of the front surface and a back surface of the first solar cell and on each of a front surface and the back surface of the second solar cell, the two solar cells each include: a bus bar electrode which extends in a longitudinal direction of the tab line, and transfers electric charges from received light to the 
wherein: the first solar cell further includes finger electrodes on the front surface, and the second solar cell further includes finger electrodes on the back surface, the finger electrodes crossing the bus bar electrodes in a plan view and being configured to collect electric charges from received light, in each of the two solar cells, the bus bar electrode is included in at least a portion of an area other than the first edge area, and in the plan view, on at least one of the front surface of the first solar cell and the back surface of the second solar cell, spacing between finger electrodes in a first area among the finger electrodes is greater than spacing between finger electrodes in a second area among the finger electrodes, the second area being closer to the bus bar electrode than the first area is.
Jin discloses front and back electrode grid structures which differ (see Fig. 1,), the finger electrodes on the back surface extend further out to the edges shown in the x-direction (see Fig. 1) and discloses that this helps the efficiency [0105].

Kase notes that the bus bar electrodes extend as far out as the furthest finger electrode and therefore the back busbar electrodes of modified Kase would also extend further out in the x-direction that the front busbar electrodes.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2014/0190548 A1) in view of Nagata et al. (US 2007/0235077 A1) in view of Nath et al. (US 4590327) as applied to claim 1 above, and further in view of Wu et al. (US 2011/0168255,).
Regarding claim 21, modified Kase discloses all of the limitations as set forth above. Furthermore, the reference teaches that:
the first solar cell [10] further includes finger electrodes [31a] on the front surface, and the second solar cell [10] further includes finger electrodes [31a] on the back surface (Fig 2), wherein the finger electrodes [31a] crossing the bus bar electrodes [31b] in a plan view and being configured to collect electric charges from received light (Fig 2, ¶0031-0032), and
in each of the two solar cells [10], the bus bar electrode [31b] is included in at least a portion of an area other than the first edge area since the bus bar electrode [31b] extends along the length of the solar cell (Fig 2).
The reference fails to teach that in the plan view, on at least one of the front surface of the first solar cell [10] and the back surface of the second solar cell [10], 
Wu discloses on figure 3Aa a solar cell analogous to the solar cell of Kase (Abstract), wherein the solar cell comprises bus bars [211] and finger electrodes [212] (¶0033-0034). The reference teaches that spacing between finger electrodes [212] in a first area [212c] of the finger electrode is greater than spacing between finger electrodes [212] in a second area [212b] of the finger electrodes, wherein the second area [212b] is closer to the bus bar [211] than the first area [212c]. This configuration can efficiently reduce the resistance of the finger electrodes (¶0034). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the electrode configuration of Kase to include to the configuration of Wu to efficiently reduce the resistance of the finger electrodes (Wu, ¶0034).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 20140190548, cited in IDS) in view of Williams et al. (US 2011/0023952 A1) in view of Nath (US 4,590,327).
Regarding claim 23, Kase discloses on figures 1-4 solar cell module (Abstract), comprising:
two solar cells [10], which are first solar cell and second solar cell [10], adjacent to each other in a direction [x] parallel to a light-receiving surface of the solar cell module [1] (¶0026);
a tab line [11] (wiring member [11], ¶0026) which is disposed on a front surface of the first solar cell [10] and a back surface of the second solar cell [10], and electrically connects the two solar cells; and
a first bonding member [12] and a second bonding member [12] (resin adhesive layers [12] on the front and rear surface of the solar cell, Fig 4), the first bonding member [12] bonding the tab line [11] to the first solar cell [10] and the second bonding member [12] bonding the tab line [11] to the second solar cell [10] (Figs 1-4), wherein:
the bonding strength between the tab line [11] and at least one of the two solar cells [10] in a first edge area on a side electrically connected with the other of the two solar cells by the tab line [11] is lower than bonding strength between the tab line [11] and the at least one of the two solar cells in a central area since resin members [12] are formed closer to the center of the solar cell than at the edge of the solar cell (Figs 2-3, ¶0047)
on each of the front surface and a back surface of the first solar cell [10] and on each of a front surface and the back surface of the second solar cell [10], the two solar cells each include:
a bus bar electrode [31b] which extends in a longitudinal direction [x] of the tab line [11], and transfers electric charges from received light to the tab line [11] (¶0031-0032, Fig 2); 
finger electrodes [31a] which cross the bus bar electrode [31b] in a plan view, and collect electric charges from received light (¶0031-0032),
the bus bar electrode [31b] of the first solar cell has a front face (outer face of electrode [31b], Fig 4) and a back face (inner face of the electrode [31b], Fig 4) opposite to the front face and the back face facing the first solar cell, and the bus bar electrode [32b] of the second solar cell has a front face (outer face of electrode [32b], Fig 4) and a back face (inner face of electrode [32b], Fig 4) opposite to the front face, and the back face facing the second solar cell, and
the first bonding member [12] bonds the tab line [11] to the first solar cell by bonding a first face (inner face of tab line [11], Fig 4) of the tab line [11] to the front face of the bus bar electrode [32b] included in the first solar cell, the first face of the tab line [11] facing the front face of the bus bar electrode included in the first solar cell, and the second bonding member [12] bonds the tab line [11] to the second solar cell by bonding a second face (inner face of tab line [11], Fig 4) of the tab line [11] opposite to the first face to the front face of the bus bar electrode [32b] included in the second solar cell, the second face of the tab line [11] facing the front face of the bus bar electrode [32b] included in the second solar cell (Fig 1).
The reference fails to teach that among the finger electrodes on the back surface, at least one finger electrode in the first edge area on the back surface is closer to an edge of the solar cell than an outermost finger electrode, which is closest to the edge of the solar cell, in the first edge area on the front surface among the finger electrodes on the front surface.

However, modified Kase does not disclose in each of the two solar cells, the bus bar electrode is disposed in the central area and a perimeter area, and a resistance per unit length of the bus bar electrode in the first edge area is lower than a resistance per unit length of the bus bar electrode in the central area

    PNG
    media_image2.png
    519
    874
    media_image2.png
    Greyscale
Nath discloses on figure 5 a solar cell analogous to each of the solar cells of Kase (Abstract). The solar cell includes bus bar [32] that directly corresponds to the bus bar of Kase, wherein finger electrodes [28] extend from the bus bar (Col 14:63-Col 15:4). The bus bar [32] reads on the bus bar of the instant claim, wherein a resistance 

    PNG
    media_image1.png
    516
    875
    media_image1.png
    Greyscale










The bus bar structure improves the solar cell (Col 8:56-68). Thusly it would have obvious to one having ordinary skill in the art to substitute the bus bar of Kase with the bus bar of Nath to improve the solar cells.  Modified Kase thus discloses that the bus bar electrode is disposed in the central area and a perimeter area, and a resistance per unit length of the bus bar electrode in the first edge area is lower than a resistance per unit length in the central area, and that in the first edge area in at least one of the two .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 20140190548, cited in IDS) in view of Williams et al. (US 2011/0023952 A1) in view of Nath (US 4,590,327) as applied to claim 23 above, and further in view of Jin et al. (US 2012/0318345 A1).
Regarding claim 25, modified Kase discloses all of the limitations as set forth above. The references fail to teach that the finger electrodes on the front surface has a different arrangement than the finger electrodes on the back surface.
Jin discloses a solar cell analogous to the solar cell of modified Kase, wherein the number of rear finger lines is greater than the number of front finger lines. In this case, the efficiency of the device may not deteriorate (¶0105). Thusly, it would have been obvious to one having ordinary skill in the art to modify the number of finger electrodes on the front and back surfaces of Kase in view of the disclosure of Jin such that finger electrodes has a different arrangement than the finger electrodes of the back surface to keep the efficiency of the solar cell from deteriorating (Jin, ¶0105). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 20140190548, cited in IDS) in view of Tsunomura (US 2009/0038675 A1).
Regarding claim 26, Kase discloses on figures 1-4 solar cell module (Abstract), comprising:
two solar cells [10], which are first solar cell and second solar cell [10], adjacent to each other in a direction [x] parallel to a light-receiving surface of the solar cell module [1] (¶0026);
a tab line [11] (wiring member [11], ¶0026) which is disposed on a front surface of the first solar cell [10] and a back surface of the second solar cell [10], and electrically connects the two solar cells; and
a first and second bonding member [12] (resin adhesive layer [12], Fig 4, ¶0038), the first bonding member [12] (resin adhesive layer [12] on front surface, Fig 4) bonding the tab line [11] to the first solar cell [10] and the second bonding member [12] (resin adhesive layer [12] on the rear surface, Fig 4) bonding the tab line [11] to the second solar cell [10] (Figs 2 and 3), wherein:
the first solar cell [10] includes a bus bar electrode [31b] on the front surface and the second solar cell [10] includes a bus bar electrode [32b] on the back surface (Figs 2-4), the bus bar electrodes [31b] and [32b] extending in a longitudinal direction [x] of the tab line [11] and being configured to transfer electric charges from received light to the tab line [11] (Fig 2, ¶0031-0032), the bus bar electrode [31b] of the first solar cell having a front face (outer face of electrode [31b], Fig 4) and a back face (inner face of electrode [31b], Fig 4) opposite to the front face and the back face facing the first solar cell and the bus bar electrode [32b] of the second solar cell having a front face (outer face of electrode [32b], Fig 4) and a back face (inner face of electrode [32b], Fig 4) opposite to the front face and the back face facing the second solar cell,
the first bonding member [12] bonds the tab line [11] to the first solar cell [10] by bonding a first face of the tab line [11] (inner face of tab line [11], Fig 4) to the bus bar electrode [31b] included in the first solar cell [10], the first face of the tab line [11] facing the front face of the bus bar electrode [31b] included in the first solar cell (¶0038), and the second bonding member [12] bonds the tab line [11] to the second solar cell [10] by bonding a second face (inner face, Fig 4) of the tab line [11] opposite to the first face to the front face of the bus bar electrode [32b] included in the second solar cell [10] (¶0038, Figs 2-4), the second face of the tab line [11] facing the front face of the bus bar electrode [32b] included in the second solar cell (Fig 4),
the bonding strength between the tab line [11] and at least one of the two solar cells [10] in a first edge area on a side electrically connected with the other of the two solar cells by the tab line [11] is lower than bonding strength between the tab line [11] and the at least one of the two solar cells in a central area since the resin members [12] are formed closer to the center of the solar cell than at the edge of the solar cell (Figs 2-3, ¶0047),
the first and second bonding members [12] are electrically conductive (¶0039).
The reference fails to teach that bonding members [12] are longer than the bus bar electrodes and that the tab line extends beyond the edges of the bonding member.
prima facie obviousness determination. See MPEP 2143, subsection D.
Response to Arguments
Applicant argues that the resistance per unit length of the bus bar electrode in the first edge area Ap is lower than a resistance per unit length of the bus bar electrode in the central area Ac and shows Fig. 9 depicting the areas. 
Examiner notes that Applicant has not defined a central area and a first edge area to be limited those as depicted in Fig. 9 of the specification. As noted above, broadly and reasonably Nath discloses a central area and a first edge area wherein the 
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726